DETAILED ACTION
This office action is in response to the reply filed on 08/03/2022.
Claims 30-40 are pending in the application and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 7 of U.S. Patent No. 10,762,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application. Specifically, claims 30-31 and 37-38 are anticipated by claim 1 of the patent. Claims 32-34 are anticipated by claim 5 of the patent. Claim 39 is anticipated by claim 7 of the patent. And Claim 40 is anticipated by claim 2 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 32-37, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent 10,140,251).
Regarding claim 30, Zhou discloses a non-transitory machine readable medium, including instructions that when executed by a processor causes the processor to: identify at least one unique submatrix in an input matrix [col. 7, lines 17-46; a plurality of different submatrices are identified]; iteratively load values of elements of the at least one submatrix into an array of processors [col. 7, lines 34-46; the values of elements of the submatrices are iteratively loaded into an array]; apply a vector to the loaded values of elements of each of the array of processors [col. 7, lines 17-60; a vector is applied to each column within each processing unit].
Regarding claims 32 and 37, Zhou discloses the non-transitory machine readable medium of claim 30, further comprising instructions to generate a new vector based on the added outputs [col. 7, line 61 – col. 8, line 7; the outputs are added to generate a new vector].
Regarding claim 33, Zhou discloses the non-transitory machine readable medium of claim 32, wherein generating the new vector comprises filtering the added outputs [col. 7, line 59 – col. 8, line 7; a reduction, or filtering, operation is performed on the outputs using a Wallace tree multiplier].
Regarding claim 34, Zhou discloses the non-transitory machine readable medium of claim 30, further comprising instructions to apply the new vector to the loaded values of elements of each of the array of processors [col. 8, lines 10-61; the outputs of the operation are applied to the array of processors in an iterative way].
Regarding claim 35, Zhou discloses the non-transitory machine readable medium of claim 30, wherein each row of the at least one submatrix is processed in order [col. 7, lines 17-60; a sequence of submatrices and their rows are processed iteratively].
Regarding claim 36, Zhou discloses the non-transitory machine readable medium of claim 30, wherein each row of the at least one submatrix is processed concurrently [col. 7, line 61 – col. 8, line 7; the rows of a submatrices are processed in parallel].
Regarding claim 39, Zhou discloses the method of claim 37, wherein each array processor comprises N row lines, N column lines, and N2 memory cells each coupled between a respective combination of one of the row lines and one of the column lines [col. 4, lines 46-67; each processing element occupies a location in the overall array of processors for processing a row or column of the matrices].
Regarding claim 40, Zhou discloses the method of claim 39, further comprising storing values of elements of the matrix at the memory cells [Fig. 4; col. 6, lines 40-63; elements of the matrices are stored in memory cells of the array processor].

Allowable Subject Matter
Claims 31 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183